Citation Nr: 1503614	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a right humerus fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Board remanded the claim for additional development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.


FINDING OF FACT

The Veteran's residuals of a right humerus fracture are causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right humerus fracture have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

An August 2011 VA examination report reveals the Veteran is diagnosed with residuals of a healed right humerus fracture.  The current disability element of the claim is therefore met.

The Veteran alleges that he injured his right humerus when he was parachuting and had a hard landing on a frozen gravel bar at Fort Greely, Alaska, in the early 1960s for the HALO project.  He states that he did not receive treatment for the injury as he wanted to maintain his jump status.  The Veteran's allegations are supported by his DD-214, which indicates that he received a Parachutist Badge, and his parachute jump logs.  Treatment for right arm problems is not shown in his service treatment records, but this is not unexpected given that he sought to avoid medical treatment in order to continue his honorable service.

The Veteran is competent to describe what he experienced in service, to identify his right humerus injury, and describe the manner in which sustained the injury.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau, 492 F.3d at 1376-77.  The Board finds that his statements are also credible as they are supported by his DD-214, the injury is consistent with the circumstances of his service, and the record does not contain inconsistent statements in this regard.  Applying benefit-of-the-doubt, the Board finds that the Veteran did fracture his right humerus in service due to a parachuting accident and, as a result, the in-service element of the claim for service connection is met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record also contains the Veteran's private treatment records from the Mayo Clinic.  They indicate that the Veteran was involved in an airplane crash a few years after service in 1968 and as a result he received facial reconstructive surgery.  There is no indication that his right arm or shoulder was injured due to that accident.  An April 1968 document completed after the airplane crash and titled "Physical Medicine and Rehabilitation-General Record" has a notation indicating shoulders and arms are negative.  Thus, although the Veteran incurred this post-service injury, it does not appear that it represents a potential intercurrent cause pertaining to any current right arm/shoulder problems.

As noted previously, the Veteran underwent a VA examination in August 2011.  The examiner diagnosed the Veteran with various residuals of a healed right humerus fracture.  He opined, however, that the residuals were less likely than not related to active service because the Veteran's right humerus injury occurred after active service in 1968.

In accordance with the Board's November 2013 remand directions, the Veteran underwent another VA examination in January 2014.  Again, the examiner concluded that the disabilities were not related to active service.  The examiner noted that service treatment records did not indicate any injury of the right humerus.  He discounted the Veteran's recollection of the events as the Veteran had claimed that there were x-rays taken in 1962 which showed a chipped right elbow from the same accident but x-rays taken during the VA examination showed no chip in the bone of the elbow.  The x-rays did reveal an old fracture deformity of the distal humeral shaft.  The examiner, however, felt that such a fracture would cause severe pain and limited mobility and that some indication of the injury would have been noted in the service treatment records.  Because it was not, the examiner concluded that whatever elbow injury may have occurred in 1961 was not related to the current residuals of a right humerus fracture and that the residuals were more likely than not related to the reported 1968 airplane crash or a 1981 motorcycle accident.

The Veteran appeared at a Board hearing in July 2014 and offered testimony consistent with his prior lay statements to VA.  He indicated that he broke his right humerus during a parachute jump in Fort Greeley, Alaska and that he did not report the injury or seek treatment for it because he did not want to lose his jump status.  He testified that he did not hurt his right shoulder or arm in the 1968 airplane crash or 1981 motorcycle accident.  VA has all of his treatment records and they do not indicate that either of those two accidents caused injury to his right shoulder or humerus.  He expressed frustration that in both VA examination reports the examiners attributed his healed right humerus fracture to those accidents even though there was no support for their conclusions.

X-rays performed during the January 2014 VA examination reveal evidence of an old fracture deformity in the distal humerus shaft, and VA medical opinions do not contest that the Veteran's residuals are related to the healed right humerus fracture.  The reports, instead, provide negative nexus opinions premised on the belief that the right humerus fracture did not occur during active service.

The Board is not persuaded by the VA examiners' opinions that the fracture is related to a 1968 airplane crash or a 1981 motorcycle crash.  Their conclusions are not supported by the evidence of record, and basing such a conclusion on what is, in essence, a lack of notation in service treatment records is not a persuasive explanation because lay evidence can establish an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007).

Instead, as discussed above, the Board is persuaded by the Veteran's lay statements and testimony on the matter.  The Board finds that he is competent to diagnose such an injury and to identify the means by which he sustained it, and that he is credible.  Medical evidence is not categorically required to establish the nexus element of the claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2006).  This is particularly so when the disability is a simple condition capable of lay diagnosis such as a broken bone.  See Jandreau, 492 F.3d at 1377.  Here, the Veteran is capable of observing that he had a right arm fracture.  X-ray evidence proves it occurred at some time.  Based on the Veteran's credible testimony, the Board finds that the current residuals of a right humerus fracture are related to his in-service right humerus fracture.

In sum, there is competent and credible evidence of a nexus between the Veteran's residuals of a right humerus fracture and active service.  Accordingly, service connection for residuals of a right humerus fracture is warranted.


ORDER

Service connection for residuals of a right humerus fracture is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


